Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 10, 2016                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152747                                                                                      Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  TINA MARIE DELL,                                                                            Joan L. Larsen,
                                                                                                        Justices
           Plaintiff-Appellee,
                                                             SC: 152747
  v                                                          COA: 322654
                                                             Allegan: 11-048797-NI
  CITIZENS INSURANCE COMPANY OF
  AMERICA and CITIZENS INSURANCE
  COMPANY OF THE MIDWEST,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application is DISMISSED with prejudice and without costs.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 10, 2016